Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 1 of 19 Page ID #414



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    THEOPOLIS WILLIAMS,                                 )
                                                        )
                           Plaintiff,                   )
                                                        )
    vs.                                                 )    Case No. 3:17-CV-1247-MAB
                                                        )
    KAREN JAIMET, LARUE LOVE,                           )
    CHRISTINE BROWN, and                                )
    JOHN BALDWIN,                                       )
                                                        )
                           Defendants.                  )


                              MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          Currently pending before the Court is the motion for summary judgment filed by

Defendants Karen Jaimet, Larue Love, Christine Brown, and John Baldwin (Doc. 59). Also

pending before the Court is a motion to strike filed by Plaintiff Theopolis Williams (Doc.

69), in which he seeks to strike certain materials from Defendants’ motion for summary

judgment. For the reasons explained below, Defendants’ motion for summary judgment

is granted and Plaintiff’s motion to strike is denied.

                                              BACKGROUND

          Plaintiff Theopolis Williams filed this action pursuant to 42 U.S.C. § 1983 claiming

prison officials at Pinckneyville Correctional Center were deliberately indifferent to his

serious medical needs. Plaintiff suffers from folliculitis on his face and head.1 When he



1 Pseudofolliculitis barbae is a chronic, inflammatory condition of the hair follicles and surrounding skin
that develops primarily as a result of shaving. In short, it is ingrown hairs. It occurs mainly on the face and
                                                Page 1 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 2 of 19 Page ID #415



arrived at Pinckneyville in 2014, he had an Andis-brand trimmer that he claims helped

him avoid folliculitis flare-ups. In late 2016, the trimmer stopped working properly. He

made repeated requests to Defendants for permission to mail his trimmer to the

manufacturer for repair while it was still under warranty, but Defendants denied his

requests. Without the trimmer, Plaintiff’s folliculitis flared-up. Following a threshold

review of the complaint pursuant to 28 U.S.C. § 1915A, Plaintiff was permitted to proceed

on an Eighth Amendment deliberate indifference claim against Karen Jaimet, Larue Love,

Christine Brown, and John Baldwin for denying his requests to have his trimmer repaired

(Doc. 8).

        On July 31, 2019, Defendants filed their motion for summary judgment (Doc. 59).




neck and is particularly common among African American men and others with coarse, tightly curled hair
(as opposed to hair that grows straight out of the follicle). There are two types of ingrown hairs.
Transfollicular penetration occurs when the hair has been cut too short and the hair retracts below the
surface of the skin; it curls as it grows and pierces the wall of the hair follicle from inside. In other words,
the hair is trapped below the skin’s surface. Extrafollicular penetration occurs when the freshly shaved hair
is above the skin’s surface, but as it grows it curls back toward the skin and the freshly sharpened tip
penetrates and reenters the skin. Both types of ingrown hair cause itching, irritation, inflammation, and the
development of papules (pink or red bumps on the skin) and pustules (bumps similar to papules but filled
with fluid or pus and have a yellow or white center). The best and only certain way to cure this type of
folliculitis is to stop shaving and allow the hair to grow. For men who are required to, or simply prefer to
shave, adjusting their shaving techniques and using an electric shaver may help. Adebola Ogunbiyi,
Pseudofolliculitis barbae; Current Treatment Options, CLINICAL, COSMETIC AND INVESTIGATIONAL
DERMATOLOGY, April 16, 2019, at 241–27, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6585396/;
AMERICAN            OSTEOPATHIC        COLLEGE       OF       DERMATOLOGY,          Pseudofollliculitis   Barbae,
https://www.aocd.org/page/pseudofolliculitisb (last visited May 13, 2020); Gary J. Brauner, MD,
Pseudofolliculitis barbae, SKIN OF COLOR SOCIETY, https://skinofcolorsociety.org/dermatology-
education/1408-2/ (last visited May 13, 2020); Roopal v. Kundu, MD, and Stavonnie Patterson, MD,
Dermatologic Conditions in Skin of Color: Part II. Disorders Occurring Predominantly in Skin of Color, AMERICAN
FAMILY PHYSICIAN, June 15, 2013, https://www.aafp.org/afp/2013/0615/p859.html#afp20130615p859-
b10.




                                                 Page 2 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 3 of 19 Page ID #416



Plaintiff filed his response in opposition on September 27, 2019 (Doc. 70). Defendants did

not file a reply or otherwise dispute the “Additional Undisputed Material Facts” asserted

by Plaintiff in his response brief. Along with his response brief, Plaintiff also filed a

motion to strike certain materials from the motion for summary judgment (Doc. 69).

Defendants filed a motion in opposition to the motion to strike (Doc. 71).

                                   MOTION TO STRIKE

       Plaintiff asks the Court to strike records from the Andis Company that Defendants

rely on to support their contention that Plaintiff’s trimmer was no longer under warranty

when he sought to have them repaired (Doc. 69; see also Doc. 60, p. 5). The date the

trimmer was purchased and whether it was still under warranty are issues of fact that

cannot be resolved at this stage. More importantly, they are issues that do not factor into

the Court’s analysis of the motion for summary judgment. The Court does not rely on the

Andis Company records in any way in resolving the motion for summary judgment.

Therefore, the Court need not resolve this aspect of Plaintiff’s motion at this time and

Plaintiff’s request is denied.

       Plaintiff also asks the Court to strike certain portions of Timothy Adesanya’s

deposition testimony relied on by Defendants (Doc. 69; see also Doc. 60-3). Adesanya is a

physician assistant at Lawrence who issued Plaintiff a medical permit for his Andis

trimmer in December 2017. Plaintiff wants to strike paragraphs 12, 13, 14, 15, and 16 of

Defendants’ “undisputed material facts,” as well as pages 7 and 10 of the argument

section of Defendants’ brief, which all include Adesanya’s assertions about his medical

training and qualifications, his professional opinion on the necessity or utility of using
                                       Page 3 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 4 of 19 Page ID #417



facial trimmers to treat folliculitis, and his claim that he would not have issued the

medical permit if he had been aware that the previous permit had been rescinded (Doc.

69). As grounds for striking Adesanya’s testimony, Plaintiff claims Defendants did not

disclose Adesanya by name as an expected witness or as an expert witness (Id.). Plaintiff

further claims he was harmed by Defendants failure to disclose because when he deposed

Adesanya, he was “substantially surprised” by the opinions Adesanya expressed (Id.).

Plaintiff contends Adesanya expressed these opinions voluntarily and without

solicitation by Plaintiff, and they were not preceded by any disclosures that would have

allowed Plaintiff to prepare questions concerning these opinions (Id.). Furthermore,

because discovery was closed at the time of Adesanya’s deposition, Plaintiff did not have

an opportunity to develop or prepare counter opinions (Id.).

       None of Plaintiff’s arguments have any merit. Defendants disclosed as potential

witnesses “any doctors or medical personnel involved that may have treated Plaintiff for

his injuries that he allegedly sustained” and “[a]ny doctors, nurses, or other medical staff

that may have treated Plaintiff for his folliculitis” (Doc. 71-1, Doc. 71-2). The failure to

specifically identify Timothy Adesanya by name was harmless. Plaintiff was aware of

Adesanya’s identity (presumably from the medical records). Moreover, Plaintiff himself

identified Adesanya as a potential witness in his own disclosures, and he deposed

Adesanya. Therefore, Plaintiff clearly suffered no prejudice or surprise by Defendants

failing to disclose Adesanya by name.

       Furthermore, Adesanya did not have to be disclosed as an expert witness because

he is not a retained expert. He is a treating medical provider. As a treating medical
                                        Page 4 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 5 of 19 Page ID #418



provider, he is able to testify as a fact witness about his encounter with Plaintiff, including

the nature and severity of Plaintiff’s condition at the time he saw Plaintiff, potential

treatment options for Plaintiff’s condition based on his experience and training, as well

as the reasons for the treatments he provided.2

        The Court is unpersuaded by Plaintiff’s argument that he was “substantially

surprised” by portions of Adesanya’s testimony. It is customary and expected to ask a

treating medical provider about their training, qualifications, and experience during a

deposition—it is basic background information. It is also customary to ask a treating

medical provider about the possible treatment options, the utility of those options, and

the reasons why those options were or were not chosen—obtaining that information is a



2 “A treating physician, for example, can be deposed or called to testify at trial without any requirement
for a written report.” FED. R. CIV. P. 26, Advisory Committee Notes to the 1993 amendments. See also
Saccameno v. Ocwen Loan Servicing, LLC, No. 15 C 1164, 2018 WL 10609878, at *4 (N.D. Ill. Mar. 20, 2018)
(treating physician “may testify as a fact witness regarding personal observations, examinations, and
diagnoses completed during the course of treatment and contained within the relevant medical records.”)
(citation and internal quotation marks omitted); Lemmermann v. Blue Cross Blue Shield of Wis., 713 F. Supp.
2d 791, 812 (E.D. Wis. 2010) (“It is beyond question that . . . a treating physician can testify with regard to
his or her observations of and treatment provided to a patient[.]”); Wilson v. Grable, No. 1:08-CV-0660-RLY-
TAB, 2010 WL 2464840, at *3 (S.D. Ind. June 4, 2010) (“Generally, ‘a treating physician may testify about his
or her scope of treatment, observation, and diagnosis without producing an expert report.’”)
(quoting Cobble v. Wal–Mart Stores East, L.P., No. 1:10–CV–010, 2010 WL 1088513, at *2 (N.D. Ind. Mar. 19,
2010)); McCloughan v. City of Springfield, 208 F.R.D. 236, 242 (C.D. Ill. 2002) (“[T]reating physicians may offer
opinion testimony on causation, diagnosis, and prognosis without the prerequisite of providing a Rule
26(a)(2)(B) report.”) But see Meyers v. Nat'l R.R. Passenger Corp., 619 F.3d 729, 734–35 (7th Cir. 2010) (holding
that a treating physician must be disclosed as an expert witness and provide an expert report under Rule
26(a)(2) when the physician is offered to provide an opinion as to the cause of the plaintiff’s injury and the
opinion was not made during the course of providing treatment, but rather at the request of counsel in
anticipation of litigation).




                                                 Page 5 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 6 of 19 Page ID #419



fundamental objective of deposing a medical provider. The fact that Adesanya offered

this information without being prompted by Plaintiff’s counsel is immaterial.

Accordingly, there is no reason to strike paragraphs 12, 13, 14, or 15, or the portions of

Defendants’ argument that corresponds with these paragraphs, and Plaintiff’s request to

do so is denied.

       The only portion of Adesanya’s testimony that appears potentially troublesome is

his testimony regarding information contained in the Dermatology Access Book, which

is contained in paragraph 16 (Doc. 60, p. 3, ¶16; Doc. 60-3, p. 35). This statement, however,

does not factor into the Court’s analysis of the summary judgment motion, and therefore

the Court need not decide right now whether this statement is admissible or not.

Accordingly, Plaintiff’s request to strike paragraph 16 and the portions of Defendants’

argument that corresponds with these paragraphs is denied without prejudice.

                                             FACTS

       Plaintiff Theopolis Williams has suffered from folliculitis on his face and head for

many years (Doc. 70-1, p. 1). As his hairs grow, they curl inward back into his skin,

causing bumps and pustules similar to acne (Id.). There are times when the bumps on

Plaintiff’s face and head became open sores that bled, oozed puss, and became infected

(Id.). The sores cause a burning sensation on Plaintiff’s skin (Id.). According to Plaintiff,

he is “in a great deal of pain and discomfort” during a folliculitis flare-up (Id.; see also Doc.

60-1, pp. 5, 16–17).

       Plaintiff stated that when he has a flare-up, he has to seek medical treatment (Doc.

70-1, p. 1). Through the years, Plaintiff has been given oral antibiotics, ointments and
                                          Page 6 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 7 of 19 Page ID #420



creams, and antibiotic soap to treat the folliculitis (Id.; Doc. 60-1, pp. 5–6). While at Illinois

River, Plaintiff purchased an Andis-brand trimmer from the commissary (Doc. 60-1, pp.

6, 13; Doc. 70-1, pp. 2, 6).3 The company touts the trimmer as having blades that are

specifically designed for shaving curly hair and avoiding ingrown hairs (Doc. 70-1, pp. 2,

6–7). According to Plaintiff, the Andis trimmer “work[ed] remarkably well at avoiding

folliculitis flare ups” (Id. at p. 2). In contrast, the other brand of trimmers sold at the prison

commissaries, such as Norelco and Conair, irritate his skin and make the folliculitis worse

(Id.). The same is true of the hair removal cream, Magic Shaving Cream, that is sold at the

prison commissaries (Id.; see also Doc. 60-1, pp. 7, 9).

        At some point, the Department of Corrections stopped selling the Andis trimmers

at the prison commissaries (Doc. 70-1, p. 2). When Plaintiff was transferred from Illinois

River to Hill Correctional Center, his Andis trimmer was taken away from him (Doc. 60-

1, p. 6). He spent a couple years at Hill and was then transferred to Lawrence (Id.). The

warden at Lawrence allowed Plaintiff to purchase a new Andis trimmer directly from the

company; he paid $62 for it (Id., at pp. 6, 8; Doc. 70-1, p. 2). Plaintiff was given a medical

permit for the trimmer at Lawrence (Doc. 60-1, pp. 6, 8; Doc. 70-1, p. 6). Plaintiff was then

transferred to Menard (Doc. 60-1, p. 3). The Andis trimmer was initially taken away at

Menard, but Plaintiff was eventually given a medical permit to use it in the health care




3 Defendants refer to them as “clippers” in their brief (Doc. 60), while Plaintiff refers to them as “trimmers”
(Doc. 70). LaRue Love attempted to explain the distinction between the two at his deposition (see Doc. 60-
4, pp. 13–16). This purported distinction, however, does not appear to be material to the summary judgment
analysis. The Court has chosen to refer to the item as a “trimmer” throughout this Order. There is no
significance to this choice and nothing should be inferred from it.
                                                Page 7 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 8 of 19 Page ID #421



unit at Menard (Id. at pp. 4, 9, 13; Doc. 70-1, pp. 2–3). Plaintiff was then transferred to

Pinckneyville in March 2014, where he arrived with his Andis trimmer and his medical

and personal property permits from Menard (Doc. 60-7, p. 6; Doc. 70-1, p. 3; see also Doc.

60-8, p. 4).

        At Pinckneyville, trimmers sold at the commissary are clear and battery-operated

(Doc. 60-7, p. 4). An inmate must have a personal property permit in order to possess a

trimmer and keep it in their cell (Doc. 60-4, pp. 4–5; Doc. 70-1, p. 3). If a permitted item

breaks and it is still under warranty, the inmate can give it to the Personal Property

Officer, who will send it to the company to be repaired (Doc. 60-4, pp. 4, 6). The same

procedure is followed for an item that is no longer sold in the commissary but is still

permitted, so long as the item is still under warranty (Id. at p. 6). However, the

discontinued item will not be sent out for repair if it has been subsequently determined

that the property presents some sort of safety and security issue (Id. at p. 6).4

        Inmates cannot have an item that is not sold at the commissary (aside from books

and magazines) unless the item is medically necessary (Doc. 60-7, pp. 4, 9). In that case,

the inmate would need a medical permit issued by a doctor (which certifies that the item

was a medical necessity), as well as, a personal property permit in order to possess the




4 For example, radios and trimmers that were not in a clear case used to be sold at prison commissaries
(Doc. 60-4, p. 6). It was determined that these items presented a safety and security risk because they
“couldn’t be shaken down visibly to make sure no contraband was contained inside of them” (Id.). They
were “kind of grandfathered in,” meaning inmates who owned these items were allowed to keep them
until they broke; once they broke, the inmates were not allowed to send the items out for repair and had to
purchase new ones (Id.).

                                              Page 8 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 9 of 19 Page ID #422



item (Id. at pp. 3, 4; Doc. 60-4, pp. 10–11; Doc. 70-1, p. 2). If the medically necessary item

needed to be repaired or replaced, the healthcare unit would take care of doing so (Doc.

60-8, p. 13). If the doctor determined that the item was no longer medically necessary,

then the item would no longer be authorized and the inmate could not possess it (Doc.

60-4, pp. 10–11; Doc. 60-7, p. 5).

        According to Plaintiff, when he first arrived at Pinckneyville, he had permission

from a doctor—although not a formal medical permit—to use his Andis trimmer in the

health care unit, and he did so “regularly” (Doc. 70-1, p. 3; see also Doc 60-1, p. 35).5 The

parties agree that in May 2014, Christine Brown—the Health Care Unit Administrator at

Pinckneyville—informed Plaintiff that he did not need a medical permit to keep and use

the trimmer in his cell in general population; he could have them in his cell because he

had a personal property permit (Doc. 60-1, p. 24; Doc. 60-8, p. 6; Doc. 70-1, p. 3). The

parties also agree that Plaintiff thereafter kept the trimmer in his cell (see Doc. 60-1, Doc.

70-1; see also Doc. 60-8, pp. 5–6, 7).

        In May 2015, Plaintiff’s trimmer needed to be repaired and he asked the Personal

Property Officer at Pinckneyville to send it off for repair or replacement since it was still

under warranty (Doc. 70-1, p. 3). His request was eventually granted, the trimmer was

sent to the company, and Plaintiff got the trimmer back in August 2015 (Id. at pp. 3, 8, 9).




5 This assertion may be contradicted by the medical records, but the Court cannot say for certain because
those records were not submitted. They were, however, discussed during Christine Brown’s deposition
(Doc. 60-8, pp. 4–6). Based on that discussion, the medical records seem to suggest that Plaintiff did not
have access to his trimmer until May 2014 (Id.).
                                               Page 9 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 10 of 19 Page ID #423



       At some unspecified time in “late 2016,” the trimmer once again needed repair

(Doc. 70-1, p. 3). According to Plaintiff, the trimmer was still under warranty (Doc. 70-1,

pp. 3–4), which Defendants dispute (Doc. 60, p. 5). Plaintiff asked the Personal Property

Officer to send the trimmer out for repair (Doc. 70-1, pp. 3–4; see also Doc. 60-2). Plaintiff

says he was told that he needed permission from Assistant Warden Larue Love (Doc. 70-

1, p. 3).6 Plaintiff claims Love refused to grant permission for the repair and told Plaintiff

to purchase a new one from the commissary (Id.). Love says the trimmer could not be

sent out for repair due to safety and security issues (Doc. 60-4, p. 7). Love’s recollection

was that the trimmer was not clear (Id.). Karen Jaimet, the former Warden at

Pinckneyville, was also under the impression that the trimmer was not clear (Doc. 60-7,

pp. 8, 9). However, other internal documents from the prison, including Plaintiff’s

personal property permit, indicate the trimmer was, in fact, clear (Doc. 70-1, p. 9; see also

Doc. 60-4, p. 7). Warden Jaimet also indicated the Andis trimmer had a cord, but inmates

are only allowed to have the battery-operated trimmers sold at the commissary; they can

only have a plug-in trimmer if it is a medical necessity (Doc. 60-7, p. 4; see also Doc. 60-

2).7




6 Larue Love was the Assistant Warden of Operations at Pinckneyville as of January 2016 (Doc. 60-4, pp.
2).

7 Karen Jaimet became the Assistant Warden of Programs at Pinckneyville in September 2016, and she was
promoted to Acting Warden in January 2017 (Doc. 60-7, pp. 2, 8). By June 2018, Jaimet had been promoted
to a statewide Program Compliance Officer and Christopher Scott Thompson was the Warden at
Pinckneyville (Id.; Doc. 60-5, p. 2).

                                            Page 10 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 11 of 19 Page ID #424



       According to Plaintiff, after his requests to have the trimmer repaired were denied

by Personal Property, he requested a medical permit from the health care unit as a means

of assuring that the trimmer would be sent out for repair (Doc. 70, p. 6; see also Doc. 60-8,

pp. 11–12). On November 22, 2016, Dr. Scott issued a medical permit for a “facial

trimmer,” effective for one year (Doc. 60-8, pp. 11–12; Doc. 70-1, pp. 3, 10). Plaintiff did

not provide any specific testimony about this visit (see Doc. 60-1, Doc. 70-1). And the

medical records from this visit are conspicuously absent from the record (see Doc. 60; Doc.

70). The records were briefly discussed, however, during Christine Brown’s deposition

(Doc. 60-8, pp. 11–12). Ms. Brown indicated that the visit was a routine physical exam

done on or around Plaintiff’s birthday (Id.), although Plaintiff claims the visit was because

he sought treatment for a folliculitis flare-up (Doc. 70-1, p. 3). The nurse practitioner

wrote in the medical record “Permit for trimmers. Has trimmers. Needs permit” (Doc.

60-8, p. 11). Dr. Scott then issued the permit that same day (Id. at pp. 11–12; Doc. 70-1, pp.

3, 10). There is no indication or discussion anywhere in the record about the condition of

Plaintiff’s face at the time of the visit, whether he needed any antibiotics or other

treatments, why the nurse practitioner thought a permit was needed, or the doctor’s

reasons for issuing the permit (see Doc. 60; Doc. 70).

       After the medical permit was issued, Plaintiff said he asked Christine Brown to

instruct the property officer to send the trimmer out for repair (Doc. 70-1, p. 4). For her

part, Christine Brown testified that a nurse came to her in early January 2017 about

getting Plaintiff’s trimmer fixed (Doc. 60-8, pp. 12–13). Following that conversation, the

nurse noted in the medical records, “MD is supposed to review chart and discontinue
                                        Page 11 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 12 of 19 Page ID #425



permit and offender is to buy clippers off commissary” (Id.). According to Plaintiff, Ms.

Brown requested or arranged for the doctor to rescind the permit (Doc. 70, pp. 6, 9; Doc.

70-1, p. 4). However, Ms. Brown clearly testified that it was up to the doctor to determine

whether or not to rescind the permit (Doc. 60-8, p. 12). The doctor discontinued Plaintiff’s

medical permit for the trimmer (Doc. 60-2; Doc. 60-8, p. 13).8 Christine Brown testified

that the doctor wrote in the medical records that “there’s no current medical indication

for hair clippers . . . Sending his clippers out for service constitutes a security issue” (Doc.

60-8, p. 13).

       Plaintiff claims that he was never informed that his medical permit for the trimmer

had been rescinded and he retained physical possession of the medical permit for the

entire year it was effective (Doc. 70-1, p. 4). Plaintiff also claims that he had the trimmer

in his cell until he filed this lawsuit (Doc. 70-1, p. 4). However, other evidence in the

record indicates that Plaintiff was told—multiple times—that the medical permit had

been rescinded. For example, the cumulative counseling summary indicates that

Counselor Shane Mercier advised Plaintiff on January 7, 2017 that his medical permit was

discontinued, and that four days later Warden Jaimet spoke with Plaintiff at his cell and

told him the doctor discontinued the medical permit and he should buy a new trimmer

from the commissary (Doc. 60-2). Additionally, Christine Brown testified that there is a

note in the medical records dated February 16, 2017, which states Plaintiff was told his




8The exact date on which the doctor rescinded the medical permit was not provided by either party, nor
was the pertinent medical record provided (see Doc. 60; Doc. 70).
                                             Page 12 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 13 of 19 Page ID #426



medical permit was discontinued and it was up to security whether his trimmer got sent

out for repair (Doc. 60-8, p. 13).

       Plaintiff says he sent requests to the health care unit in January and February 2017

to send the trimmer out for repair or replacement (Doc. 70-1, p. 4). Christine Brown

responded to at least one, stating the trimmer was “not a medical issue” and the health

care unit “had nothing to do with fixing [the trimmer]” (Doc. 70-1, pp. 4, 12).

       In February 2017, Plaintiff sent an offender request to Larue Love and asked him

to authorize sending the trimmer out for repair (Doc. 60-4, pp. 12–13; see also Doc. 1, p.

17). Warden Love responded, “see grievance response” (Doc. 60-4, pp. 12–13; Doc. 1, p.

17).

       Plaintiff says he sent a request to John Baldwin, the Director of the IDOC, in April

2017 asking him to authorize the repair of his trimmer (Doc. 60-1, pp. 14, 32; Doc. 70-1,

pp. 4, 14; see also Doc. 1, p. 8, 20–21). The documentary evidence shows that Plaintiff’s

request was submitted to the Administrative Review Board (“ARB”) (Doc. 70-1, pp. 4,

14). The ARB responded on May 11, 2017, indicating Plaintiff’s correspondence was being

returned without being addressed; the response was signed by Keith McReynolds (Id.).

Plaintiff testified that he never personally spoke to Baldwin (Doc. 60-1, pp. 14, 32).

       In May 2017, Plaintiff sent a direct request to Warden Jaimet to authorize the

trimmer to be repaired (Doc. 70-1, pp. 4, 13). The response said, “NO. This has been

addressed” (Doc. 70-1, pp. 4, 13). Warden Jaimet, however, testified that she did not recall

receiving this request and that it did not look like her handwriting (Doc. 60-7, pp. 6–7).


                                       Page 13 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 14 of 19 Page ID #427



       Aside from these documented requests, Plaintiff indicated that he made numerous

other requests and had face-to-face conversations with Larue Love, Karen Jaimet, and

Christine Brown about having the trimmer repaired (Doc. 70-1, pp. 3–5; Doc. 60-1, p. 14;

see also Doc. 60-2), which Defendants did not dispute.

       In December 2017, Plaintiff saw Physician Assistant Timothy Adesanya and

requested that his medical permit for the trimmer be renewed (Doc. 60-3, pp. 20, 24, 27–

28). PA Adesanya noted that Plaintiff had “lesions” on his chin and he prescribed an oral

antibiotic to Plaintiff (Id. at pp. 27–28). He also issued a medical permit for the Andis

trimmer (Doc. 70-1, pp. 4, 11). PA Adesanya testified that he did not think Plaintiff needed

the trimmer, but he gave Plaintiff the permit anyway because he was obligated to follow

Dr. Scott’s treatment plan and renew the permit that Dr. Scott had issued a year prior

(Doc. 60-3, pp. 20, 28–29, 31). PA Adesanya further testified that he was unaware that Dr.

Scott had rescinded the previous permit, and had he known, he would not have given

Plaintiff the permit (Id. at pp. 29, 31, 36).

       Despite having a new medical permit, Plaintiff’s trimmer was still not sent out for

repair (Doc. 70-1, p. 5). However, there is no evidence that Plaintiff made any requests to

the named Defendants to have his trimmer repaired after he got the new permit from PA

Adesanya (see Doc. 60-1, Doc. 70-1). In December 2018, Plaintiff was transferred to

Western Correctional Center, where he was not allowed to have an Andis trimmer (Doc.

70-1, p. 5). In March 2019, he was transferred to Vienna, where he is also not allowed to

have an Andis trimmer (Doc. 70-1, p. 5).


                                          Page 14 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 15 of 19 Page ID #428



                                        DISCUSSION

       Summary judgment is proper only if the movant shows that there is no genuine

issue as to any material fact and they are entitled to judgment as a matter of law. FED. R.

CIV. P. 56(a). “Factual disputes are genuine only if there is sufficient evidence for a

reasonable jury to return a verdict in favor of the non-moving party on the evidence

presented, and they are material only if their resolution might change the suit’s outcome

under the governing law.” Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir. 2013) (citation

and internal quotation marks omitted). In deciding a motion for summary judgment, the

court must view the evidence in the light most favorable to, and draw all reasonable

inferences in favor of, the nonmoving party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735

F.3d 962, 965 (7th Cir. 2013) (citation omitted).

       The Eighth Amendment’s proscription against cruel and unusual punishment

imposes an obligation on states “to provide adequate medical care to incarcerated

individuals.” Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1072 (7th Cir. 2012) (citing

Estelle v. Gamble, 429 U.S. 97, 103 (1976)). “Prison officials violate this proscription when

they act with deliberate indifference to the serious medical needs of an inmate.” Holloway,

700 F.3d at 1072 (citations omitted). To succeed on a claim for deliberate indifference, a

plaintiff must demonstrate that they suffered from an “objectively serious medical

condition” and that the defendant acted with a “sufficiently culpable state of mind,

meaning the official he official knew or was aware of—but then disregarded—a

substantial risk of harm to an inmate’s health.” Goodloe v. Sood, 947 F.3d 1026, 1030–31

(7th Cir. 2020) (citing Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994)).
                                        Page 15 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 16 of 19 Page ID #429



        Plaintiff claims that his Andis trimmer was necessary to minimize folliculitis flare-

ups, and Defendants refused to allow him to have it repaired in 2017. Defendants argue

that Plaintiff’s folliculitis during the time period at issue did not constitute an objectively,

serious medical condition (Doc. 60). The Court need not resolve that issue, however,

because even assuming that Plaintiff’s folliculitis was an objectively serious medical

need,9 no reasonable jury could find that Defendants were deliberately indifferent to that

need by refusing to allow Plaintiff to have his Andis trimmer repaired.

        “A prison official is deliberately indifferent only if he ‘knows of and disregards an

excessive risk to inmate health or safety.’” Whiting v. Wexford Health Sources, Inc., 839 F.3d

658, 662 (7th Cir. 2016) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). In other

words, “[t]he defendant must know of facts from which he could infer that a substantial

risk of serious harm exists, and he must actually draw the inference.” Whiting, 839 F.3d

at 662 (quoting Farmer, 511 U.S. at 837). “This subjective standard requires more than

negligence and it approaches intentional wrongdoing.” Holloway, 700 F.3d at 1073

(citation omitted). It is “something akin to recklessness.” Giles v. Godinez, 914 F.3d 1040,

1049 (7th Cir. 2019), cert. denied, 140 S. Ct. 50 (2019) (quoting Arnett v. Webster, 658 F.3d

742, 751 (7th Cir. 2011).

        Defendant Baldwin can be disposed of easily. There is absolutely no evidence




9 The Court notes that Plaintiff previously filed another case in this District against prison officials at
Menard for not allowing him to use his Andis trimmer: Williams v. Harrington, et al., SDIL Case Number
14-cv-660-NJR-RJD. In that case it was determined that Plaintiff’s folliculitis did not constitute a serious
medical need. Id. at Doc. 112.

                                              Page 16 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 17 of 19 Page ID #430



Baldwin ever received or reviewed the request Plaintiff sent him in April 2017 or

otherwise knew about Plaintiff’s issue with the Andis trimmer. There is also no evidence

Baldwin was in any way involved in the refusal to allow Plaintiff to get the trimmer

repaired. E.g., Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (“[I]ndividual liability

under § 1983 requires personal involvement in the alleged constitutional deprivation.”)

(citation and internal quotation marks omitted). And Baldwin cannot be held liable solely

because he was in charge. E.g., Lennon v. City of Carmel, Indiana, 865 F.3d 503, 507–08 (7th

Cir. 2017) (“[T]here is no vicarious liability in a suit under section 1983.”). Consequently,

there is no basis for holding Director Baldwin liable for deliberate indifference under §

1983, and he is entitled to summary judgment.

       As for Assistant Warden Love, Christine Brown, and Warden Jaimet, Plaintiff

cannot establish they possessed the requisite mental state. The Court notes these

Defendants had conflicting opinions as to whether Plaintiff needed a medical permit to

possess his Andis trimmer at Pinckneyville, and Plaintiff was likely given inconsistent

directives at various times on this while he was housed at Pinckneyville. These

Defendants also could not give a clear or consistent answer as to why Plaintiff was not

allowed to have his Andis trimmer repaired in 2016/2017, despite being allowed to have

it repaired in 2015. Plaintiff’s frustration under these circumstances is certainly

understandable. That being said, no reasonably jury could find that Defendants’ refusal

to allow the trimmer to be repaired was unconstitutional.

       There is no evidence that the Andis trimmer was medically necessary, or that

Defendants knew as much. When Plaintiff’s trimmer first stopped working properly in
                                        Page 17 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 18 of 19 Page ID #431



late 2016, he did not have a medical permit for it. Plaintiff later obtained a medical permit

from Dr. Scott on November 22, 2016, but the doctor rescinded the permit by early

January 2017, and explicitly stated there was no medical indication that it was needed.

This suggests that the doctor issued the permit because he was simply indulging

Plaintiff’s preference for the trimmer, not because he believed the trimmer was medically

necessary. PA Adesanya affirmatively indicated a special trimmer is never needed to

treat folliculitis.

        Furthermore, Defendant Love testified that he did not know if the Andis trimmer

was advertised to be useful for avoiding folliculitis, and he had never heard of anyone

aside from Plaintiff say anything about a particular trimmer being more useful than

others at preventing folliculitis outbreaks (Doc. 60-4, pp. 7, 16). Christine Brown was

likewise unaware of whether a particular brand of trimmer was considered useful for

avoiding folliculitis (Doc. 60-8, p. 9). She also suggested it was less about the particular

trimmer that was used and more about the techniques used to shave (Id. at pp. 9, 10).

Karen Jaimet also did not know why Plaintiff did not want to use the trimmers that were

available for purchase in the commissary (Doc. 60-7, p. 8). In other words, they all

believed the clippers offered at the commissary were suitable for Plaintiff to use.

        There is also nothing that suggests Defendants had any reason to believe they were

exposing Plaintiff to a substantial risk of serious harm by making him go without his

Andis trimmer. Without the trimmer, Plaintiff got ingrown hairs that sometimes turned

into open sores. The medical staff provided him with treatment as needed for his ingrown

hairs and the resulting sores, including antibiotics, creams, and ointments. And Plaintiff
                                        Page 18 of 19
Case 3:17-cv-01247-MAB Document 76 Filed 05/20/20 Page 19 of 19 Page ID #432



admitted those treatments were helpful in resolving folliculitis outbreaks (Doc. 60-1, pp.

5, 35–36). Plaintiff, however, would like to avoid the outbreaks to begin with and using

the Andis trimmer was his preferred method for doing so. But prisoners are not entitled

to demand specific care. Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011). And no

reasonable jury could find that denying Plaintiff his preferred trimmer was cruel and

unusual under contemporary standards of decency or deprived him of his basic needs.

Snipes v. DeTella, 95 F.3d 586, 591 (7th Cir. 1996) (quoting Farmer, 511 U.S. 825, 833–34

(1994)) (“a prison official’s act or omission must result in the denial of the minimal

civilized measure of life’s necessities.”). This is simply not the type of inhumane, barbaric

treatment the Eighth Amendment was intended to prevent. For that reason, Defendants

Love, Jaimet, and Brown are entitled to summary judgment.

                                       CONCLUSION

       Plaintiff Theopolis Williams’ motion to strike (Doc. 69) is DENIED.

       Defendants Karen Jaimet, Larue Love, Christine Brown, and John Baldwin’s

motion for summary judgment (Doc. 59) is GRANTED. Plaintiff’s claims against these

Defendants are DISMISSED with prejudice and judgment will be entered in their favor.

       There being no claims or Defendants remaining in this action, the Clerk of Court

is DIRECTED to enter judgment and close this case on the Court’s docket.

       IT IS SO ORDERED.

       DATED: May 20, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge

                                        Page 19 of 19
